Rech v Rech (2018 NY Slip Op 04891)





Rech v Rech


2018 NY Slip Op 04891


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CARNI, LINDLEY, DEJOSEPH, AND WINSLOW, JJ.


763 CA 17-01602

[*1]JENNIFER L. RECH, NOW KNOWN AS JENNIFER L. SZCZUBLEWSKI, PLAINTIFF-RESPONDENT,
vMICHAEL B. RECH, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


ZDARSKY, SAWICKI & AGOSTINELLI, LLP, BUFFALO (GERALD T. WALSH OF COUNSEL), FOR DEFENDANT-APPELLANT. 
EVANS FOX LLP, ROCHESTER (MATTHEW M. PISTON OF COUNSEL), FOR PLAINTIFF-RESPONDENT.
GARY MULDOON, ROCHESTER, ATTORNEY FOR THE CHILD.

	Appeal from an order of the Supreme Court, Monroe County (John M. Owens, A.J.), entered April 26, 2017. The order granted in part plaintiff's motion seeking to direct that Janus Services LLC pay the plaintiff the entirety of the sum of money currently held by Janus Services LLC, in the name of defendant to be applied against money currently due and owing to plaintiff. 
It is hereby ORDERED that the order so appealed from is unanimously reversed on the law without costs and the motion is denied.
Same memorandum as in Rech v Rech ([appeal No. 1] — AD3d — [June 29, 2018] [4th Dept 2018]).
Entered: June 29, 2018
Mark W. Bennett
Clerk of the Court